REGAN,' Judge.
The plaintiff, Gerald Joseph Thibo-deaux, filed this suit against the defendants, Maryland Casualty Company, Louis Ledet, and Ledet Brothers Supermarket, in an endeavor to recover the sum of $17,295.00, representing damages for personal injuries which he asserts were incurred as the result of the negligence of Ledet’s minor son, Sterling Ledet, in the operation of an automobile while in the course of his employment with Ledet Brothers Supermarket, the other defendant herein.
The defendants answered and denied the foregoing accusations of negligence on the part of Sterling Ledet. They insist that the proximate cause of the collision resulted from the negligence of the driver of the vehicle in which the plaintiff was a guest passenger.
Fireman’s Fund Insurance Company intervened herein in an effort to recover the amount of $560.18, representing compensation paid to the plaintiff, Thibodeaux, as the result of the injuries which he sustained in this accident.
Following a trial on the merits, judgment was rendered in the lower court in favor of the defendants dismissing the plaintiff’s suit. Judgment was also rendered in favor of the defendants dismissing the intervention of Fireman’s Fund Insurance Company requesting reimbursement of compensation paid to Thibodeaux.
From that judgment, both Gerald Joseph Thibodeaux and the Fireman’s Fund Insurance Company have prosecuted this appeal.
This case was consolidated with “Louis Joseph Ledet, Individually and as Administrator of the Estate of his Minor Child, Sterling Joseph Ledet v. Fireman’s Fund Insurance Company, the Jefferson Parish Waterworks District #2, the Jefferson Parish Council, as Governing Body of the Parish of Jefferson”, in which Louis Ledet, individually and on behalf of his minor son, Sterling Ledet, sought to recover the sum of $98,968.73 for damages for personal injuries incurred by young Ledet in the same collision. Ledet insists that his son’s injuries were caused by the negligence of William J. Shank, who was the operator of the truck owned by the Parish of Jefferson, in which the plaintiff in this suit was a passenger when the accident occurred.
For the reasons assigned therein, the judgment of the lower court in favor of the *7defendants and against tbe plaintiff and intervenor herein is hereby affirmed.
All costs incurred herein are to be paid by the plaintiffs.
Affirmed.